Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution after Appeal Brief
In view of the appeal brief filed on 01/14/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Acknowledgement of Appeal
The following office action is in response to the applicant’s appeal filed on 01/14/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that citations within parentheses () are contained in the instant application and citations within [] are contained within prior art references.

Claims 1-5, 7-9, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Ivancevich et al. US 20150201905 A1 “Ivancevich” and further in view of Pummer US 5218869 A “Pummer”.
In regard to claims 1 and 19, Ivancevich teaches “A method for […] in acoustic radiation force impulse scanning by an ultrasound system, the method comprising:” [Claim 1, 0020] (Claim 1 and 19); “transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a […] as an acoustic radiation force impulse […]” [Claim 1, 0002] (Claim 1 and 19); “tracking, by the ultrasound system using the ultrasound transducer, displacements of tissue at different depths, the displacement 
In regard to the method, Ivancevich discloses "a method for swept focus in acoustic radiation force impulse scanning, the method comprising […]" [Claim 1]. In the first limitation of claim 1 it mentions "transmitting, from an ultrasound transducer", and an ultrasound transducer is a component of an ultrasound system. In terms of the swept frequency, Ivancevich also discloses "in act 30, an acoustic radiation force impulse (ARFI) beam is transmitted. The beam has a time varying focus" [0020]. The fact that the focus of the beam is time varying means that it has to occur at a specific frequency. Additionally, Ivancevich discloses "transmitting from an ultrasound transducer, a transmit beam with a time varying focal position as an acoustic radiation force impulse" [Claim 1]. 
In regard to the focusing at different depths, Ivancevich discloses "to measure over a range of depths, a rapid sequence of separate ARFI pulses focused at different depths is generated" [0002]. Therefore separate ARFI pulses can be used to focus at different depths. In terms of tracking, Ivancevich discloses "tracking displacements of tissue at different depths from the ultrasound transducer, the displacement being in response to the acoustic radiation force impulse" [Claim 1]. Therefore the ultrasound system detects and tracks the displacement of tissue. 
In regard to generating an image, Ivancevich discloses "generating an image, the image being a function of the displacement of the tissue at the different depths" [Claim 1]. Therefore the data collected by the transducer during the tracking phase is able to be translated into an image.
Ivancevich does not teach that the method is for “swept frequency” in acoustic radiation force impulse scanning by an ultrasound system or “a transmit beam with a frequency sweep […] where different frequencies of the transmit beam are focused at different depths”.

In regard to a “swept frequency” in acoustic radiation force impulse scanning by an ultrasound system, Pummer discloses “As local oscillator 24 is swept through its range of frequencies, different input frequencies in the input spectrum fs, are successively mixed into the intermediate frequency (IF) passband” [Column 5, Lines 18-21]. In this case, since the local oscillator 24 is able to sweep through a range of frequencies with different input frequencies, under broadest reasonable interpretation, the local oscillator is capable of performing a frequency sweep. 
In regard to transmitting a transmit beam with a frequency sweep where different frequencies of the transmit beam are focused at different depths, Pummer discloses “In the currently preferred embodiment, local oscillator 24 is a variable frequency generator which can be adjusted by the tuning controller 26 of system control 25, to provide a wide range of frequency coverage (i.e. sweep the spectrum of frequencies)” [Column 5, Lines 9-14]. Since the local oscillator 24 is able to provide a wide range of frequency coverage in the form of a sweep of spectrum frequencies, under broadest reasonable interpretation, the local oscillator is capable of transmitting a transmit beam with a frequency sweep. Furthermore, in regard to different frequencies being focused at different depths, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, frequency dependent attenuation exists, such that the farther that ultrasonic waves go in, the less that they come back. Thus, where person’s adjusting the depth of the ultrasound view (from the skin inward), the sweep of local oscillator 24 responds fast enough to sweep during the shortest depth into the body or object that might be selected” [Column 6, Lines 30-40]. In order for the local oscillator to respond to the adjustment of the depth of the ultrasound view, the local oscillator 24 has to transmit a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ivancevich teaches “wherein transmitting comprises transmitting the transmit beam with […] and a time varying focal position” [Claim 2 and 3]. 
In regard to transmitting the transmit beam with a time varying focal position, Ivancevich discloses "the method of claim 1 wherein transmitting comprises generating the transmit beam as a single transmit beam with a time varying focal position" [Claim 2]. In regard to the frequency sweep, Ivancevich discloses "the method of claim 1 wherein transmitting comprises generating the transmit 
Ivancevich does not teach “transmitting the transmit beam with the frequency sweep”.
Pummer teaches “transmitting the transmit beam with the frequency sweep” [Column 5, Lines 18-21; Column 5, Lines 9-14]. 
In regard to transmitting a transmit beam with a frequency sweep, Pummer discloses “As local oscillator 24 is swept through its range of frequencies, different input frequencies in the input spectrum fs, are successively mixed into the intermediate frequency (IF) passband” [Column 5, Lines 18-21]. In this case, since the local oscillator 24 is able to sweep through a range of frequencies with different input frequencies, under broadest reasonable interpretation, the local oscillator is capable of performing a frequency sweep. Furthermore, Pummer discloses “In the currently preferred embodiment, local oscillator 24 is a variable frequency generator which can be adjusted by the tuning controller 26 of system control 25, to provide a wide range of frequency coverage (i.e. sweep the spectrum of frequencies)” [Column 5, Lines 9-14]. Since the local oscillator 24 is able to provide a wide range of frequency coverage in the form of a sweep of spectrum frequencies, under broadest reasonable interpretation, the local oscillator is capable of transmitting a transmit beam with a frequency sweep.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein transmitting comprises generating the transmit beam with element waveforms that are continuous over time” [Claim 3]. 
In regard to generating the transmit beam with element waveforms that are continuous over time , Ivancevich discloses "the method of claim 1 wherein transmitting comprises generating the transmit beam with element waveforms that are continuous over time and have different amounts of phase change over the time relative to each other" [Claim 3]. Therefore, the transmit beam is generated with element waveforms that are continuous over time.
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein transmitting comprises transmitting with the acoustic radiation force impulse having one hundred or more cycles” [Claim 7]. 
In regard to transmitting with the acoustic radiation force impulse having one hundred or more cycles, Ivancevich discloses "wherein transmitting comprises transmitting with the acoustic radiation force impulse having one hundred or more cycles" [Claim 7]. These cycles relate to the frequency of the transmission per unit time and can be measured in Hertz.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ivancevich does not explicitly teach “wherein transmitting comprises transmitting with a change in the frequencies over time being adjustable”. 
Pummer teaches “wherein transmitting comprises transmitting with a change in the frequencies over time being adjustable” [Column 6, Lines 30-40; Column 6, Lines 20-22].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein transmitting comprises transmitting with the change different than based a speed of sound, and wherein tracking comprises tracking without receiving echoes from the transmit beam” [0042, 0048]. 

In regard to claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein transmitting comprises transmitting with setting of the change being a rate of change set based on a type of tissue, a size of a region of interest, and a position of the region of interest” [0031]. 
In regard to transmitting with setting of the change being a rate of change set based on a type of tissue, a size of a region of interest, and a position of the region of interest, Ivancevich discloses "the rate of change may be slower for some range of focal location to increase the dwell time or amount of acoustic energy transmitted while focused in that region or range of locations" [0031]. The "focal location" and "region or range of locations" relates to the region of interest as well as its position within 
In regard to claim 9, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Ivancevich teaches “wherein transmitting comprises transmitting with […] a rate of change of the time varying focus being adjustable” [0031, 0042]. 
In regard to the rate of change of the time varying focus, Ivancevich discloses "the rate of change may be slower for some range of focal locations to increase the dwell time or amount of acoustic energy transmitted white focused in that region or range of locations" [0031]. The rate of change also relates the phase profile for the given elements. Depending on the amount of information required from the tissue, the rate of change could be very slow, and the setting of the rate of change can be set depending on the focal position. The adjustment of the rate of change of the focus based on the tissue type is therefore inherent. In regard to the rate of change of the frequency, Ivancevich discloses "in an alternative embodiment, the amplitude of the transmit beam is varied over time with the time varying focal position. For example, greater amplitudes are provided for focal location at deeper depths" [0042]. Since the transmit beam can be varied over time, under broadest reasonable interpretation, the frequency has an associated rate of change and can be adjusted.
Ivancevich does not explicitly teach “transmitting with a rate of change in the frequencies over time being adjustable”.
Pummer teaches “transmitting with a rate of change in the frequencies over time being adjustable” [Column 6, Lines 30-40; Column 6, Lines 20-22].
In regard to transmitting with a change in the frequencies over time being adjustable, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “The method of claim 1 wherein transmitting comprises transmitting the transmit beam with an aperture size that is time varying” [Claim 11]. 
In regard to transmitting the transmit beam with an aperture size that is time varying, Ivancevich discloses "the method of claim 1 wherein transmitting further comprises transmitting the transmit beam with an aperture size that is time varying with the time varying focal position" [Claim 11]. 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein tracking comprises tracking the displacements laterally and independently at each of the different depths” [Claim 12]. 
In regard to tracking the displacements laterally and independently at each of the different depths, Ivancevich discloses "the method of claim 1 wherein tracking comprises tracking the displacements laterally and independently at each of the different displacements" [Claim 12]. This enables a more objective tracking of the movement of tissue at different depths.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein tracking comprises tracking the displacements axially at each of the different depths and along at least eight scan lines” [Claim 13].
In regard to tracking the displacements axially at each of the different depths and along at least eight scan lines, Ivancevich discloses "the method of claim 1 wherein tracking comprises tracking the displacements axially at each of the different depth and along at least eight scan lines" [Claim 13]. This allows for comparison of the displacement along the scan lines.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich. Likewise, Ivancevich teaches “wherein generating comprises generating the image with pixels modulated as a function of the tracked displacements in a two or three-dimensional field” [Claim 14]. 

In regard to claim 20, Ivancevich teaches “The method of claim 19 wherein transmitting comprises transmitting with an adjustable rate of change of focus for the time varying focal position […]” [0031]. 
In regard to the rate of change of the focus, Ivancevich discloses "the rate of change may be slower for some range of focal locations to increase the dwell time or amount of acoustic energy transmitted white focused in that region or range of locations" [0031, 0042]. The rate of change also relates the phase profile for the given elements. Depending on the amount of information required from the tissue, the rate of change could be very slow, and the setting of the rate of change can be set depending on the focal position. The adjustment of the rate of change of the focus based on the tissue type is therefore inherent. In regard to the rate of change of the frequency, Ivancevich discloses "in an alternative embodiment, the amplitude of the transmit beam is varied over time with the time varying focal position. For example, greater amplitudes are provided for focal location at deeper depths" [0042]. The amplitude of the transmit beam is synonymous with the frequency of the transmit beam and the fact that is can be varied over time, implies that the frequency has an associated rate of change.
Ivancevich does not explicitly teach transmitting “an adjustable rate of change of frequency for the different frequencies to the different depths”.
Pummer teaches transmitting “an adjustable rate of change of frequency for the different frequencies to the different depths” [Column 6, Lines 30-40; Column 5, Lines 9-14].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. US 20150201905 A1 “Ivancevich” and Pummer US 5218869 A “Pummer” as applied to claims 1-5, 7-9, 11-14, 19-20 above, and further in view of Hossack et al. US 5696737 A “Hossack”.
In regard to claim 15, Ivancevich teaches “A system for […] in acoustic radiation force impulse scanning, the system comprising” [Claim 19, 0020]; “an ultrasound transducer for transmitting an acoustic radiation force impulse in a patient” [Claim 19]; “a transmit beamformer configured to generate waveforms for the acoustic radiation force impulse […]” [Claim 19, 0064]; “a receive beamformer configured to output data representing spatial locations as a function of received acoustic signals responsive to motion of the tissue due to the acoustic radiation force impulse” [Claim 19, 0055]; “a processor configured to estimate displacement of the tissue in the patient over time as a function of the output data” [Claim 19]; “and a display operable to display an image, the image being a function of the displacement” [Claim 19, 0083]. 
In regard to a system, Ivancevich discloses "a system for swept focus in acoustic radiation force impulse scanning, the system comprising [Claim 19]. In terms of the swept frequency Ivancevich also discloses "in act 30, an acoustic radiation force impulse (ARFI) beam is transmitted. The beam has a time varying focus" [0020]. The fact that the focus of the beam is time varying means that it has to occur at a specific frequency. 
In regard to a transmit beamformer, Ivancevich discloses “an ultrasound transducer connected with the transmit beamformer such that the ultrasound transducer transmits the acoustic radiation force impulse pulse in a patient in response to the waveforms" [Claim 19]. Therefore, the transducer is capable of transmitting the waveforms generated by the transmit beamformer to the patient. Furthermore, Ivancevich discloses "a transmit beamformer configured to generate waveforms for an 
In regard to a receive beamformer, Ivancevich discloses "a receive beamformer configured to output data representing spatial locations as a function of received acoustic signals" [Claim 19]. Also Ivancevich discloses "for each receive beam location, a time profile of motion information (i.e. displacements) is provided" [0055]. Since the transducer transmits the generated acoustic radiation force impulse into the tissue of the patient and the motion information is provided for each beam location, the receive beamformer obtains the displacement of tissue as a result of the acoustic radiation force impulse. 
In regard to a processor, Ivancevich discloses "a processor configured to estimate displacement in the patient over time as a function of output data" [Claim 19]. The estimation of the displacement can then be used for tracking of the displacement within tissue. 
In regard to the display, Ivancevich discloses "a display operable to display an image, the image being a function of the displacement" [Claim 19]. Accordingly, this display operable can be in the form of a "CRT, LCD, projector, plasma, or other display for displaying two-dimensional images of three-dimensional representations" [0083]. Also the "display 20 displays one or more images representing the tissue characteristic or other information derived from displacements" [0083]. Therefore, it is capable of providing the user information regarding the displacement of the tissue in a visual format.

Pummer teaches that the system is for “swept frequency” [Column 5, Lines 18-21; Column 5, Lines 9-14].
In regard to a swept frequency, Pummer discloses “As local oscillator 24 is swept through its range of frequencies, different input frequencies in the input spectrum fs, are successively mixed into the intermediate frequency (IF) passband” [Column 5, Lines 18-21]. In this case, since the local oscillator 24 is able to sweep through a range of frequencies with different input frequencies, under broadest reasonable interpretation, the local oscillator is capable of performing a frequency sweep. Furthermore, Pummer discloses “In the currently preferred embodiment, local oscillator 24 is a variable frequency generator which can be adjusted by the tuning controller 26 of system control 25, to provide a wide range of frequency coverage (i.e. sweep the spectrum of frequencies)” [Column 5, Lines 9-14]. Since the local oscillator 24 is able to provide a wide range of frequency coverage in the form of a sweep of spectrum frequencies, under broadest reasonable interpretation, the local oscillator is capable of transmitting a transmit beam with a frequency sweep. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    

Hossack teaches the waveforms “having higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer” [Column 3, Lines 19-32].
In regard to the waveforms having higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer, Hossack discloses “A transmit beamformer 12 applies analog transmit voltage waveforms via a multichannel switch 14 to an array of transducers 16. The transducers 16 each receive a respective transmit waveform and generate a respective ultrasonic transducer pressure waveform. The ultrasonic transducer waveforms are timed and shaped as described below to add coherently along a selected spatial axis, with higher frequency components of the ultrasonic waveforms focused at shorter ranges (depths), intermediate frequency components focused at intermediate ranges (depths), and lower frequency components focused at longer ranges (depths). By way of example, frequency components centered at 7, 5, and 3 MHz can be focused at ranges of 40, 90 and 140 mm, respectively” [Column 3, Lines 19-32]. Since higher frequency components are focused at shorter ranges (i.e. shallow depths within the tissue), these higher frequencies are inherently focused to focal zones closer to a transducer (i.e. transducers 16). Conversely, since lower frequency components are focused at longer ranges (i.e. deeper depths within the tissue), these lower frequencies are inherently focused to focal zones that are further from the transducer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ivancevich and Pummer so as to include the higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer as taught by Hossack in order to allow the frequency to be focused to a 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich in further view of Pummer. Likewise, Ivancevich teaches the “transmit beamformer” [Claim 19].
In regard to a transmit beamformer, Ivancevich discloses “an ultrasound transducer connected with the transmit beamformer such that the ultrasound transducer transmits the acoustic radiation force impulse pulse in a patient in response to the waveforms" [Claim 19]. Therefore, the transducer is capable of transmitting the waveforms generated by the transmit beamformer to the patient. Furthermore, Ivancevich discloses "a transmit beamformer configured to generate waveforms for an acoustic radiation force impulse pulse with a time varying focal point in elevation, azimuth, range, or combinations thereof" [Claim 19]. Therefore, the system includes a transmit beamformer.
Ivancevich does not teach that the transmit beamformer is “configured to provide the higher and lower frequencies as a function of a frequency range, the frequency range being a function of an attenuation of the tissue”. 
Pummer teaches that the transmit beamformer is “configured to provide the higher and lower frequencies as a function of a frequency range, the frequency range being a function of an attenuation of the tissue” [Column 6, Lines 30-40; Column 6, Lines 20-22; Column 5, Lines 60-63].
In regard to providing the higher and lower frequencies as a function of a frequency range and the frequency range being a function of an attenuation of the tissue, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, frequency dependent LO, LO to the high frequencies fLO,HIGH, the output spectrum is shaped by the amplitude frequency response of IF bandpass filter 22” [Column 5, Lines 60-63]. Since the local oscillator 24 can sweep from low to high frequencies, under broadest reasonable interpretation, the local oscillator is capable of providing higher and lower frequencies as a function of a frequency range (i.e. frequency sweep range), the frequency range being a function of an attenuation of tissue (i.e. the frequency dependent attenuation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference in further view of Pummer. Likewise, Ivancevich teaches “wherein the receive beamformer is configured to output the data without acoustic echoes from the acoustic radiation force impulse and wherein the transmit beamformer is configured to […]” [0042, 0048, and 0064]. 
In regard to the receive beamformer being configured to output data without acoustic echoes, Ivancevich discloses "laterally spaced locations are monitored for each depth independently. The displacements are tracked at each of a plurality of laterally spaced locations for each depth. The tracking is performed without combining the information over a range of depths" [0048]. These laterally spaced locations could be output by the receive beamformer, under broadest reasonable interpretation. The fact that the laterally spaced locations are monitored and the tracking is performed without combining the information for the range of depths, implies that this tracking can be done without the use of the echoes from the transmit beam. Likewise, under broadest reasonable interpretation, the laterally spaces locations could include the position of the transmit beamformer or the transducer, which does not require an echo to be located. 
In regard to the transmit beamformer, Ivancevich discloses that "the transmit beamformer 12 includes amplifiers and phase rotators 13 each channel. The amplifiers control the amplitude of the waveforms for each channel and the corresponding beam being generated" [0064]. In regard to being independent of the speed of sound, Ivancevich discloses "in an alternative embodiment, the amplitude of the transmit beam is varied over time with the time varying focal position. For example, greater amplitudes are provided for focal location at deeper depths" [0042]. In this case, the amplitude is adjusted such that the focal location is at deeper depths within the tissue.
Ivancevich does not teach to “provide the higher and lower frequencies independent of a speed of sound”.

In regard to providing higher and lower frequencies independent of the speed of sound, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, frequency dependent attenuation exists, such that the farther that ultrasonic waves go in, the less that they come back. Thus, where person’s adjusting the depth of the ultrasound view (from the skin inward), the sweep of local oscillator 24 responds fast enough to sweep during the shortest depth into the body or object that might be selected” [Column 6, Lines 30-40]. The sweep rate, in this case represents the rate of change of the frequency because the “frequency sweep range of local oscillator 24 […] is selected according to design and cost considerations” [Column 6, Lines 20-22]. Thus, the local oscillator is capable of transmitting a frequency sweep associated with a specific frequency range. Furthermore, in this case, the sweep rate can be controlled so that the sweep of the local oscillator can respond to the adjustment of the depth of the ultrasound view so as to compensate for the frequency dependent attenuation resulting from increased tissue depth. Additionally, in regard to providing higher and lower frequencies, Pummer discloses “Therefore, by sweeping local oscillator 24 from the low frequencies fLO, LO to the high frequencies fLO,HIGH, the output spectrum is shaped by the amplitude frequency response of IF bandpass filter 22” [Column 5, Lines 60-63]. Since the local oscillator 24 can sweep from low to high frequencies, the local oscillator is able to provide higher and lower frequencies. Additionally since the local oscillator can be “adjusted by the tuning controller 26” [Column 5, Lines 11-12], and the sweep rate (i.e. the rate of change of frequency) is controlled by the tuning control 26, under broadest reasonable interpretation, the local oscillator is capable of providing higher and lower frequencies independent of the speed of sound, based on a setting for a rate of change of frequency (i.e. the sweep rate) provided by the tuning control 26.

In regard to claim 18, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ivancevich in further view of Pummer. Likewise, Ivancevich teaches “wherein the transmit beamformer is configured […], to generate the waveforms for a time varying focal position of the acoustic radiation force impulse, the time varying focal position based on a setting for a rate of change of focus” [0031, 0064, Claim 2]. 
In regard to providing higher a lower frequencies, Ivancevich discloses that "the transmit beamformer 12 includes amplifiers and phase rotators 13 each channel. The amplifiers control the amplitude of the waveforms for each channel and the corresponding beam being generated [0064]. The amplitude of the waveforms is related to the frequency and can be controlled. Since the waveform has a time varying focal point and a control for the amplitude, it can be configured such that higher frequencies are associated with positions closer to the transducer and vice versa. In regard to the generation of waveforms for a time varying focal position, Ivancevich discloses "transmitting the transmit beam as a single transmit beam with the time varying focal position" [Claim 2]. Since the beam is transmitted, the waveforms for the acoustic radiation force impulse had to be generated. In regard to the rate of change of the focus, Ivancevich discloses "the rate of change may be slower for some range of focal locations to increase the dwell time or amount of acoustic energy transmitted while focused in 
Ivancevich does not teach that the transmit beamformer is configured to “provide the higher and lower frequencies based on a setting for a rate of change of frequency”.
Pummer teaches that the transmit beamformer is configured to “provide the higher and lower frequencies based on a setting for a rate of change of frequency” [Column 6, Lines 30-40; Column 6, Lines 20-22; Column 5, Lines 60-63].
In regard to providing the higher and lower frequencies based on a setting for a rate of change of frequency, Pummer discloses “The sweep rate is controlled by the tuning control 26 in system control 25. […] In the body, frequency dependent attenuation exists, such that the farther that ultrasonic waves go in, the less that they come back. Thus, where person’s adjusting the depth of the ultrasound view (from the skin inward), the sweep of local oscillator 24 responds fast enough to sweep during the shortest depth into the body or object that might be selected” [Column 6, Lines 30-40]. The sweep rate, in this case represents the rate of change of the frequency because the “frequency sweep range of local oscillator 24 […] is selected according to design and cost considerations” [Column 6, Lines 20-22]. Thus, the local oscillator is capable of transmitting a frequency sweep associated with a specific frequency range. Furthermore, in this case, the sweep rate can be controlled so that the sweep of the local oscillator can respond to the adjustment of the depth of the ultrasound view so as to compensate for the frequency dependent attenuation resulting from increased tissue depth. Additionally, in regard to providing higher and lower frequencies, Pummer discloses “Therefore, by sweeping local oscillator 24 from the low frequencies fLO, LO to the high frequencies fLO,HIGH, the output spectrum is shaped by the amplitude frequency response of IF bandpass filter 22” [Column 5, Lines 60-63]. Since the local oscillator 24 can sweep from low to high frequencies, the local oscillator is able to provide higher and lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ivancevich so as to include a swept frequency as disclosed in Pummer in order to facilitate tracking the displacement of tissue at different depths. Different frequencies are required to focus ultrasound at different positions within the tissue. With the information acquired at different depths, the physician can assess how the ultrasound transmit beam influences the tissue of interest. Combining the prior art references according to known techniques would yield the predictable result of tracking the displacement of tissue as a result of applying a frequency sweep to the tissue.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. US 20150201905 A1 “Ivancevich” and Pummer US 5218869 A “Pummer” as applied to claims 1-5, 7-9, 11-14, 19-20 above, and further in view of Fan et al. US 200130345565 A1 "Fan".
In regard to claim 6, Ivancevich teaches “the method of claim 5 further comprising” [Claim 1] (Claim 6). Specifically, Ivancevich discloses "a method for swept focus in acoustic radiation force impulse scanning, the method comprising […]" [Claim 1]. 
The combination of Ivancevich and Pummer does not teach “receiving user input, a setting for the change being based on the input from the user”.
Fan teaches “receiving user input, a setting for the change being based on the input from the user” [0079, 0083]. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ivancevich and Pummer so as to include the user input of Fan in order to allow the user to control how data is collected with the system. Depending on the tissue of interest, it may be necessary to manipulate the rate of change of the frequency or other parameters in order to achieve an image with higher resolution. Incorporating a user input to the method Ivancevich would thus be considered an improvement which could aid in more precise diagnosis of conditions within the tissue being imaged.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. US 20150201905 A1 “Ivancevich” and Pummer US 5218869 A “Pummer” as applied to claims 1-5, 7-9, 11-14, 19-20 above, and further in view of Diaz Fuente et al. US 20050245196 A1 “Diaz Fuente”. 
In regard to claim 10, Ivancevich teaches "transmitting from an ultrasound transducer, a transmit beam with a time varying focal position as an acoustic radiation force impulse" [Claim 1]. Since the transmit beam is being transmitted from the ultrasound transducer, the element waveforms are generated. 
Ivancevich does not teach "as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range".
Diaz Fuente teaches "as a function of a Kronecker delta function of a depth range and with a sin function of a frequency range" [Claim 6, Claim 5]. Specifically, Diaz Fuente discloses "encoding one or more Kronecker deltas with identical or with different amplitudes and any other temporal and frequential combination [...]" [Claim 6]. Changing the amplitude of the signal causes the beam to penetrate the tissue at different depths. In terms of the sin function being associated with the frequency range, Diaz Fuente discloses "the device allows the use thereof as a whole or in combinations for transmitting signals to a means with a view to obtaining the impulse response or the frequency response thereof" [Claim 5]. The frequency response must be within a specific range which corresponds to the transmitted signal. Additionally, in claim 6 mentions "the convolution, using any method, of the input signal with each one of the complementary sequences which make up the set". A convolution is an operation that requires the use of a sin function. Thus the sin function can be applied to the input signal and thus influence the frequency response of the signal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ivancevich and Pummer so as to include the Kronecker delta function and the sin function of Dias Fuente in order to allow for better imaging within the depth range of interest. The Kronecker delta function relates to the time it takes to receive a signal. Regions of interest that are deeper relative to the surface of the subject, likewise require more time to be detected and the Kronecker delta function reflects this time delay. Additionally, the generated . 
Response to Arguments
Applicant’s arguments, see remarks page 8, filed 07/20/2020, with respect to the rejection of claim 13 under 35 U.S.C. 112(a) for tracking the displacement axially at each of the different depths and along at least eight scan lines, has been fully considered and are persuasive. The examiner acknowledges that instant specification discloses “for tracking the displacement axially at each of the different depths and along at least eight scan lines”, when it indicates that “eight scan lines” can be utilized [0060]. Furthermore, in the instant specification indicates that “In yet other embodiments, data representing a line (e.g., axial) at different times is correlated to determine a shift for each of a plurality of depths along the line” [0061]. Therefore, the data representing a line (i.e. axial) at different times can be correlated to determine a shift for each of a plurality of depth along the eight scan lines. Therefore, the rejection under 35 U.S.C. 112(a) has been withdrawn.
Applicant’s arguments, see Appeal Brief, filed on 01/14/2021, with respect to the rejection(s) of claim(s) the claims under 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of BLANK as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata et al. US 20170245832 A1 “Kawata”;
Vappou et al. US 20130237820 A1 “Vappou”;
Napolitano et al. US 8002705 B1 “Napolitano”;
Kawata is pertinent to the applicant’s disclosure because it includes as expression that involves a Kronecker delta function in an ultrasound system. 
Vappou is pertinent to the applicant’s disclosure because it involves a device, method and system for using acoustic radiation force resulting from focused ultrasound energy [Abstract].
Napolitano is pertinent to the applicant’s disclosure because it discloses “In both Image/Volume Reconstruction I & II architectures, additional information is being extracted from multiple channel data sets about the transmit beam’s temporal and spatial properties, from the evolution of the transmit beam as it is swept through the region of interest, which provides the opportunity to refocus the transmit beam at all spatial locations, compensating for diffraction effects” [Column 33, Line 64-Column 34, Line 3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793